DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          HEATHER RAMIREZ,
                              Appellant,

                                     v.

                          ANTHONY RAMIREZ,
                              Appellee.

                              No. 4D19-3260

                             [March 18, 2020]

  Appeal of a nonfinal orders from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Dina A. Keever-Agrama, Judge; L.T.
Case No. 2019 DR 008018 NB FH.

   Michael D. Cirullo Jr. of Goren Cherof, Doody & Ezrol, P.A., Fort
Lauderdale, and Joshua K. Friedman and Jason A. Brodie of Brodie &
Friedman, P.A., Boca Raton, for appellant.

   Ryan C. Tyler and Kimberly L. Boldt of Boldt Law Firm, P.A., Boca
Raton, for appellee.

PER CURIAM.

    The wife in this pending dissolution case appeals orders determining
jurisdiction, granting the husband’s emergency motion to pick up the
children, and awarding the husband sole physical custody and sole
parental responsibility on a temporary basis. We reverse as to the award
of sole parental responsibility and otherwise affirm without prejudice.

   The parties and their three children moved from Ohio to Palm Beach
County in December 2018. In early September 2019, the husband told
the wife he wanted a divorce, and the wife left with the children to go back
to Ohio. The day after the wife left for Ohio, the husband filed a petition
for dissolution of marriage in Palm Beach County. In the petition, he
sought shared parental responsibility with joint decision-making and
timesharing. At the same time, he also filed an emergency motion to pick
up the children from Ohio, return them to Palm Beach County, and place
them in his “sole care” on a temporary basis. The court granted an
emergency hearing on the husband’s motion. The wife did not appear at
the hearing, but was represented by an attorney.

   Following the hearing, the court concluded that it had jurisdiction to
determine child custody and found that the wife had improperly removed
the children from the state. It granted the husband’s motion to pick up
the children and awarded him sole physical custody and sole parental
responsibility on a temporary basis.       The wife filed a motion for
reconsideration, but the court never ruled on it. This appeal followed.

   Most of the wife’s arguments were not preserved for appeal because she
raised them for the first time in her motion for reconsideration, and the
court never ruled on the motion. See Carratelli v. State, 832 So. 2d 850,
856 (Fla. 4th DCA 2002) (“[A] party must obtain a ruling from the trial
court in order to preserve an issue for appellate review.”).

   The only issue preserved for appeal is whether the trial court violated
the wife’s due process rights by awarding the husband sole parental
responsibility even though he never requested that relief in his pleadings.
The husband asked for shared parental responsibility in his dissolution
petition and asked only for “sole care” of the children in his emergency
motion. The court ruled that the husband’s request for “sole care” of the
children was a sufficient request for sole parental responsibility.

   We have de novo review of this pure question of law. See Arsali v. Chase
Home Fin. LLC, 121 So. 3d 511, 514 (Fla. 2013). We conclude that the
court erred in awarding the husband sole parental responsibility because
his request for “sole care” of the children was insufficient to place the wife
on notice that her parental rights were at stake. See Williams v. Primerano,
973 So. 2d 645, 647 (Fla. 4th DCA 2008) (reversing an order designating
the father as the primary residential parent because his motion to pick up
the child did not give the mother notice that her primary residential
custody was at stake); Lanier v. Lanier, 861 So. 2d 457, 459 (Fla. 2d DCA
2003) (holding that an order awarding a party “sole custody and care of
the minor children” was vague as to whether the court intended to award
the party sole parental responsibility).

   We therefore reverse the award of sole parental responsibility to the
husband and remand for the court to determine parental responsibility
according to the best interests of the children, as required by section
61.13, Florida Statutes. As to the remaining issues on appeal, we affirm
without prejudice to the court revisiting them in the course of a regular,
non-emergency temporary relief hearing.


                                      2
   Reversed and remanded in part; affirmed without prejudice in part.

LEVINE, C.J., KLINGENSMITH and KUNTZ, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    3